Allowable Subject Matter
Claims 1-4, 6-14, 16-20, and 25-27 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to teach or suggest receiving an unredacted document comprising a plurality of objects according to a topology, determining a document type corresponding to a predetermined rule set, parsing the document to identify sensitive objects using a rule set corresponding to the document type, substituting characters of the sensitive information with different characters to generate a redacted document having a second topology, identical to the first topology, wherein the placeholder information comprises a placeholder image mirroring the dimensions of the image such that the placeholder image is equal in size to the image and the original parameters are maintained within the placeholder image such that the placeholder image is scaled or clipped based on the original parameters, and adding bytes to an object containing the placeholder image so that a size of such redacted object is equal to a size corresponding object in the unredacted document, and providing the redacted document having the second topology to an artificial intelligence model for training the AI model to detect malicious information within a plurality of subsequent received documents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144